                                          UNITED STATES DISTRJCT COURT
                                          EASTERN DISTRJCT OF KENTUCKY
                                           CENTRAL DIVISION- FRANKFORT
                                              CIVIL MINUTES-GENERAL

 CASE NO: 3:20-cv-46-GFVT                             AT: Frankfort                       DATE: July 14, 2020

 Case Style:     Blackburn et al v. Noble et al


                        c ~ Z:::::::                                    --
PRESENT:           HON.                        --:ITED STATES DISTRJCT JUDGE
                           GREGORYF. VANTATENHOVE

                        Colleen Dawkins                                             Sandy Wilder
                         Deputy Clerk                                              Court Reporter

            Attorneys Present for Petitioners:                            Attorneys Presents for Defendants:
 Aaron Tucek                                                    Edward A. Baylous, II
 Corey M. Shapiro                                               Robin R. Bender
 Heather L. Gatnarek


PROCEEDINGS: ORAL ARGUMENT (Evidentiary)

       This matter was called for hearing on Plaintiff's Emergency Petition for Writ of Habeas Corpus [R. 1] with
counsel present as noted. The Court having heard argument of counsel, as well as the testimony of two witness,

        It is ORDERED,

    1. The parties are directed to file, by close of business on Friday July 17, 2020, simultaneous briefing regarding
        the potential state case filed by Petitioner Allison Moseley.

    2. Should the Petitioners wish to supplement the record, any supplemental information shall be filed by close of
       business on Friday July 17, 2020.

    3. Any motion for a subsequent hearing to allow for testimony from the Petitioners shall be filed by close of
       business on Friday July 17, 2020.

    4. The Court further takes the emergency petition under advisement and a separate order shall issue.




COPIES TO: COR

Clerk's Initials: scd
TIC: 1/47
